Case 2:19-mj-00531-GWF Document 1 Filed 07/18/19 Page 1
                                                      2 of 13
                                                           14
Case 2:19-mj-00531-GWF Document 1 Filed 07/18/19 Page 2
                                                      3 of 13
                                                           14
Case 2:19-mj-00531-GWF Document 1 Filed 07/18/19 Page 3
                                                      4 of 13
                                                           14
Case 2:19-mj-00531-GWF Document 1 Filed 07/18/19 Page 4
                                                      5 of 13
                                                           14
Case 2:19-mj-00531-GWF Document 1 Filed 07/18/19 Page 5
                                                      6 of 13
                                                           14
Case 2:19-mj-00531-GWF Document 1 Filed 07/18/19 Page 6
                                                      7 of 13
                                                           14
Case 2:19-mj-00531-GWF Document 1 Filed 07/18/19 Page 7
                                                      8 of 13
                                                           14
Case 2:19-mj-00531-GWF Document 1 Filed 07/18/19 Page 8
                                                      9 of 13
                                                           14
Case
Case2:19-mj-00531-GWF
     2:19-mj-00531-GWF Document
                       Document11 Filed
                                  Filed07/18/19
                                        07/18/19 Page
                                                 Page10
                                                      9 of
                                                         of13
                                                            14
Case 2:19-mj-00531-GWF Document 1 Filed 07/18/19 Page 10
                                                      11 of 13
                                                            14
Case 2:19-mj-00531-GWF Document 1 Filed 07/18/19 Page 11
                                                      12 of 13
                                                            14
Case 2:19-mj-00531-GWF Document 1 Filed 07/18/19 Page 12
                                                      13 of 13
                                                            14
Case 2:19-mj-00531-GWF Document 1 Filed 07/18/19 Page 13
                                                      14 of 13
                                                            14
